     Case 3:18-mc-00047-JBA Document 80-1 Filed 12/04/18 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT




In re Application of LUIS JAVIER
MARTINEZ SAMPEDRO for an Order                 Civil Action No.: 3:18-mc-00047 (JBA)
Pursuant to 28 U.S.C. § 1782 to Conduct
Discovery for Use in a Foreign Proceeding




            MEMORANDUM IN SUPPORT OF RESPONDENTS’
         EMERGENCY MOTION FOR STAY PENDING A RULING ON
      RESPONDENTS’ MOTION TO COMPEL RECIPROCAL DISCOVERY




                                            BOIES SCHILLER FLEXNER LLP

                                            575 Lexington Avenue
                                            New York, New York 10022

                                            333 Main Street
                                            Armonk, NY 10504

                                            Attorneys for Respondents Silver Point
                                            Capital, L.P., Contrarian Capital
                                            Management, LLC, and David Reganato
        Case 3:18-mc-00047-JBA Document 80-1 Filed 12/04/18 Page 2 of 4



       Respondents Silver Point Capital, L.P. (“Silver Point”), Contrarian Capital Management,

LLC (“Contrarian”), and David Reganato (collectively, “Respondents”) respectfully submit this

memorandum of law in support of their Emergency Motion to Stay Discovery Pending a Ruling

on Respondents’ Motion to Compel Reciprocal Discovery.

       Respondents are complying with the Court’s Order of November 30, 2018 (the “Order”),

which granted in part Petitioner’s Renewed Motion to Compel (Dkt. 56) and ordered the parties

to meet and confer regarding “what search terms, if any, need to be narrowed or discarded

entirely.” Dkt. 78 at 4. Respondents have been engaged in that meet and confer process,

including by providing “hit reports” for each requested search term, and hope to reach a set of

mutually agreeable search terms without involvement of the Court. Respondents then will

review the collected documents, screen for privilege, and be ready to produce documents as

instructed by the Court.

       However, Respondents file this Emergency Motion to seek a temporary stay of the

ultimate production deadline until the Court has ruled on Respondents’ Motion to Compel

Reciprocal Discovery (Dkt. 61). That is because any such reciprocal discovery, to be

enforceable, must be a condition of Respondents’ own discovery obligations. See Euromepa

S.A. v. R. Esmerian, Inc., 51 F.3d 1095, 1102 (2d Cir. 1995) (without condition of reciprocal

discovery, respondent “would be unable to gain access to analogous [petitioner] documents or

testimony in Europe”). Petitioner has emphasized that he is not “within the jurisdiction” of this

Court. He likely would resist any attempts to enforce an order of this Court in a foreign tribunal.

And he would have no fear of contempt sanctions. Thus, if Respondents were forced to produce

documents before Petitioner, then they would have no realistic prospect of enforcing any




                                                 2
          Case 3:18-mc-00047-JBA Document 80-1 Filed 12/04/18 Page 3 of 4



reciprocal discovery. The Court’s order on reciprocal discovery would essentially be a dead

letter.

          This type of irreparable injury presents good cause for a temporary stay. See, e.g., In re

Agent Orange Prod Liab. Litig., 804 F.2d 19, 20 (2d Cir. 1986) (declining to lift Court’s own

stay because objecting parties “have a right to appellate review” and lifting stay “would deprive

those parties of that right”). For example, courts routinely issue temporary stays of document

production where appellate review would be mooted by the production of the documents in the

absence of a stay. People for the Am. Way Found. v. U.S. Dep’t of Educ., 518 F. Supp. 2d 174,

177 (D.D.C. 2007). Similarly here, if the Court grants Respondents’ request for reciprocal

discovery after they have already disclosed their documents, Respondents would have no

meaningful way to ensure that Petitioner complies with his discovery obligations.

          The requested temporary stay would not result in any undue prejudice to Petitioner. We

assume that the Court will rule promptly on Respondents’ Motion. In the meantime,

Respondents will conduct the required meet and confer process, collect all required documents,

review them, screen for privilege, and have them ready to produce as soon as ultimately required.

Petitioner claims to need this discovery for a hearing in the Spanish Action set for January 16,

2019. We see no reason why this temporary stay would prejudice that timeline, and in any event

Petitioner’s own Spanish counsel has acknowledged that evidence may be submitted in the

Spanish Action after that date. Dkt. 34 ¶ 25 (stating it is “possible for additional evidence to be

presented to the Spanish court after this [January 16, 2019] hearing”).




                                                   3
      Case 3:18-mc-00047-JBA Document 80-1 Filed 12/04/18 Page 4 of 4



DATED: December 4, 2018                  Respectfully submitted,

                                         BOIES SCHILLER FLEXNER LLP

                                         /s/ Duane L. Loft
                                         Duane L. Loft (admitted pro hac vice)
                                         Andrew Villacastin (admitted pro hac vice)
                                         Mario O. Gazzola (admitted pro hac vice)
                                         575 Lexington Avenue
                                         New York, New York 10022
                                         Tel: (212) 446-2300
                                         Fax: (212) 446-2350
                                         dloft@bsfllp.com
                                         avillacastin@bsfllp.com
                                         mgazzola@bsfllp.com

                                         Ian M. Dumain (Bar No. ct27957)
                                         333 Main Street
                                         Armonk, NY 10504
                                         Tel: (914) 749-8200
                                         Fax: (914) 749-8300
                                         idumain@bsfllp.com

                                         Attorneys for Respondents Silver Point
                                         Capital, L.P., Contrarian Capital
                                         Management, LLC, and David Reganato




                                     4
